—Order, Supreme Court, New York County (Lorraine Miller, J.), entered December 15, 1998, which, in an action for medical malpractice, inter alia, denied defendant-appellant doctor’s motion to change of venue from Bronx County to New York County, unanimously affirmed, without costs.
The motion was properly denied upon a record in which appellant failed to identify a single witness whose convenience would be better served by the proposed change of venue. Rather, appellant is, in essence, asking the court to assume that unidentified employees of the hospital in upper Manhattan where the alleged malpractice occurred would find it more convenient to travel to lower Manhattan than the Bronx. Suffice it to say that such an assumption may not substitute for the particularized showing necessary to justify a change of venue on the ground of witness convenience, and, moreover, is dubious at best (see, Cardona v Aggressive Heating, 180 AD2d 572; Heinemann v Grunfeld, 224 AD2d 204). Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.